ORDER
PER CURIAM.
Bradley Weinert (“Defendant”) appeals his conviction, after a jury trial, for driving while intoxicated, in violation of Section 577.010. Pursuant to Section 577.023, Defendant was sentenced as a chronic offender to eleven years of imprisonment. We affirm.
The judgment of the trial court is not clearly erroneous. An extended opinion would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 30.25(b).